                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                             CENTRAL DIVISION

UNITED STATES OF AMERICA                                                       PLAINTIFF

v.                          CASE NO. 4:14-CR-00187-BSM

CAMERON ZAYRELL ARNOLD                                                      DEFENDANT

                                         ORDER

       Cameron Arnold’s motion for compassionate release [Doc. No. 231] is denied because

he has not satisfied his burden of showing extraordinary and compelling reasons to justify

early release. See, e.g., United States v. Ram, 2020 WL 3100837, at *2–3 (E.D. Ark. June

11, 2020). Moreover, to the extent that Arnold argues he is entitled to a sentence reduction

because he received a substantially longer term of imprisonment than his co-defendants, his

request for relief has already been denied. See Doc. No. 222.

       A jury found Arnold guilty on four counts – one for conspiring to rob banks and the

others for aiding and abetting bank robberies – and he was sentenced to 210 months of

imprisonment. Doc. Nos. 96–97, 118. He moves for compassionate early release, pursuant

to 18 U.S.C. section 3582(c)(1)(A), which requires consideration of the sentencing factors

enumerated by 18 U.S.C. section 3553. Mot. Compassionate Release at 2, Doc. No. 231.

       Arnold contends that he has health problems that are “extraordinary and compelling”

and warrant compassionate early release because they put his life and well-being in jeopardy.

Id. at 7. Arnold states that he contracted COVID-19 in December and is still dealing with

the after effects of the virus. Id. at 4. He argues that FCI Fairton, where he is imprisoned,
has been on lockdown, off and on, ever since the initial outbreak of COVID-19 and that a

lack of space at the facility prevents inmates from abiding by CDC guidelines for social

distancing. Id. at 4–5.

       The government opposes Arnold’s motion on two grounds: first, Arnold’s age and

medical history do not justify compassionate release; and second, Arnold is a danger to

society. Resp. Mot. Compassionate Release at 4, 6–7, Doc. No. 232. The government states

that Arnold is only 36 years old and his medical records do not show that he is currently

diagnosed with any health condition. Id. at 4. The government further argues that Arnold

was declared recovered from COVID-19 on January 4, and that despite his assertions to the

contrary, his medical records do not indicate any ongoing health issues related to the virus.

Id. Based on his extensive criminal history, including his convictions for aiding and abetting

bank robberies by providing weapons to co-conspirators, the government contends that

Arnold is a danger to society. Id. at 6.

       IT IS SO ORDERED this 27th day of May, 2021.


                                                      ______________________________
                                                        UNITED STATES DISTRICT JUDGE




                                              2
